687 N.W.2d 296 (2004)
46th Circuit Trial Court
v.
Crawford County.
No. 125964.
Supreme Court of Michigan.
October 1, 2004.
SC: 125964, COA: 254179.
On order of the Court, the motion to exceed page limit is GRANTED. The application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the *297 Court is not persuaded that the questions presented should be reviewed by this Court before consideration by the Court of Appeals. The motion for leave to file a brief amicus curiae is DENIED as moot. The Court of Appeals is directed to expedite its consideration of this case.